MEMORANDUM **
Linda L. Fogh appeals pro se the district court’s judgment affirming a bankruptcy court’s order dismissing her adversarial action alleging that defendants violated her civil rights in connection with the sale of her house in Oregon. We have jurisdiction under 28 U.S.C. § 158(d). We independently review the bankruptcy court’s determinations. Levin v. Maya Constr. (In re Maya Constr. Co.), 78 F.3d 1395, 1398 (9th Cir.1996). We affirm.
The bankruptcy court did not abuse its discretion by dismissing Fogh’s action because Fogh walked out of a pre-trial conference and failed to appear at her own trial without explanation and despite suffi*420cient notice. See Al-Torki v. Kaempen, 78 F.3d 1381, 1385 (9th Cir.1996); Moneymaker v. CoBen (In re Eisen), 31 F.3d 1447,1451 (9th Cir.1994) (affirming district court’s judgment affirming bankruptcy court’s dismissal of action for lack of prosecution).
The bankruptcy court did not abuse its discretion by refusing to recuse itself because Fogh’s recusal motion failed to cite an extrajudicial source of bias. See Toth v. Trans World Airlines, Inc., 862 F.2d 1381, 1387-88 (9th Cir.1988).
Upon review of the record, we conclude that the bankruptcy court did not abuse its discretion by sanctioning Fogh for her vexatious conduct. See Caldwell v. Unified Capital Corp. (In re Rainbow Magazine, Inc.), 77 F.3d 278, 284 (9th Cir.1996).
We have considered Fogh’s contentions regarding fraudulent judgments, an impaired contract, violation of the automatic stay and errors in other bankruptcy proceedings, and conclude that they are unpersuasive.
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.